PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
              ___________

                   No. 13-4448
                   ___________

                ERIC D. NORRIS,

                                        Appellant

                         v.

MARILYN BROOKS; THE DISTRICT ATTORNEY
   OF THE COUNTY OF PHILADELPHIA;
        THE ATTORNEY GENERAL
    OF THE STATE OF PENNSYLVANIA
              __________

  On Appeal from the United States District Court
     for the Eastern District of Pennsylvania
             (D.C. No. 2-06-cv-05509)
    District Judge: Honorable Stewart Dalzell
                   ___________

               Argued June 2, 2015

Before: RENDELL, HARDIMAN and VANASKIE,
              Circuit Judges.

               (Filed: July 27, 2015)
Arianna J. Freeman (Argued)
Federal Community Defender Office for the Eastern District
      of Pennsylvania
601 Walnut Street
The Curtis Center, Suite 540 West
Philadelphia, PA 19106
      Attorney for Petitioner-Appellant

Susan E. Affronti (Argued)
Molly S. Lorber
Philadelphia County Office of District Attorney
3 South Penn Square
Philadelphia, PA 19107
      Attorneys for Respondents-Appellees
                       ____________

                 OPINION OF THE COURT
                      ____________

HARDIMAN, Circuit Judge.
       Eric Norris, a state prisoner in Pennsylvania, petitioned
for a writ of habeas corpus in the United States District Court
for the Eastern District of Pennsylvania in 2007. The District
Court denied the petition, holding that his claim of ineffective
assistance of trial counsel was procedurally defaulted during
collateral relief proceedings in state court. In 2012, Norris
filed a motion for relief from judgment invoking Martinez v.
Ryan, 132 S. Ct. 1309 (2012), which held that attorney error
in collateral proceedings may sometimes excuse the
procedural default of a habeas petitioner’s ineffective
assistance claim. The District Court denied his motion, and
Norris appeals.




                               2
                               I
        Norris was arrested by Philadelphia police in June
1999 for committing an aggravated assault about a year
earlier. His trial began in the Court of Common Pleas of
Philadelphia County in August 2001 and ended in a
conviction. At the conclusion of the trial, Norris complained
that his counsel had been ineffective, and the court appointed
new counsel to argue post-verdict motions. That attorney
lodged several claims of ineffective assistance of trial counsel
on Norris’s behalf, all of which the trial court rejected in
December 2001. Norris was ultimately sentenced to 25–50
years’ imprisonment pursuant to Pennsylvania’s “three
strikes” law.
        In June 2003, Norris filed a pro se petition for
collateral relief in the Court of Common Pleas pursuant to
Pennsylvania’s Post Conviction Relief Act (PCRA), 42 Pa.
Cons. Stat. § 9501 et seq., asserting that trial counsel was
ineffective for failing to seek dismissal of the charges on
speedy trial grounds. The court then appointed new counsel,
J. Matthew Wolfe, who filed an amended PCRA petition on
behalf of Norris. The amended petition made claims of newly
discovered evidence and ineffective assistance of counsel,
including a reassertion of the claim that trial counsel had been
ineffective for not seeking dismissal of the charges on speedy
trial grounds. The petition asserted that more than three years
elapsed between the issuance of the criminal complaint and
the beginning of Norris’s trial and argued that this delay
violated a state procedural rule and the Sixth Amendment of
the United States Constitution. The Court of Common Pleas
disagreed and dismissed the petition, ruling in pertinent part
that the speedy trial issue could not support an ineffective
assistance claim because it lacked merit.




                               3
        In November 2005, Wolfe filed an appeal in the
Superior Court of Pennsylvania and abandoned the speedy
trial argument despite Norris’s insistence that it be included.
In two pro se filings, Norris presented the speedy trial
argument himself and accused Wolfe of providing ineffective
assistance. The Superior Court then directed Wolfe to file a
petition for remand analyzing Norris’s contentions in order to
help the court determine whether to remand the case for
appointment of new counsel. See Commonwealth v. Battle,
879 A.2d 266, 268–69 (Pa. Super. Ct. 2005) (describing the
Superior Court’s procedure for handling pro se filings by
counseled litigants), abrogated by Commonwealth v. Jette, 23
A.3d 1032 (Pa. 2011). The court eventually denied the
petition for remand and affirmed the dismissal of the PCRA
petition, holding that the speedy trial issue was waived
because it was not included in Norris’s counseled brief and
that Wolfe had not provided ineffective assistance by
declining to make that argument. The Supreme Court of
Pennsylvania denied review. Commonwealth v. Norris, 909
A.2d 1289 (2006).
        Norris filed a habeas petition in the District Court in
2007. The sole basis for his petition was the claim that his
trial and direct appeal counsel were ineffective in failing to
raise the speedy trial issue. The Commonwealth responded
that this claim was procedurally defaulted on PCRA appeal
and was meritless in any event. In June 2007, the District
Court adopted a magistrate judge’s recommendation that the
petition be denied because of a procedural default.
       In March 2012, the Supreme Court decided Martinez,
holding that “[i]nadequate assistance of counsel at initial-
review collateral proceedings may establish cause for a
prisoner’s procedural default of a claim of ineffective




                              4
assistance at trial.” 132 S. Ct. at 1315. Less than two months
later, Norris filed a motion for relief from judgment under
Federal Rule of Civil Procedure 60(b), arguing that Martinez
excused the procedural default of his ineffective assistance
claim. The Court denied his motion on three grounds: (1)
Martinez did not apply because Norris’s claim was
abandoned on collateral appeal, not initial collateral review;
(2) Martinez alone was not an “extraordinary circumstance”
justifying relief from judgment; and (3) Norris’s Rule 60(b)
motion was an impermissible second or successive habeas
petition because it presented claims “identical to those in
Norris’s prior habeas filing.” App. 17. We granted Norris a
certificate of appealability.1
                              II
       The question presented is whether the District Court
abused its discretion when it denied Norris’s Rule 60(b)
motion by holding that Martinez does not apply to Norris’s
case.2


      1
        The District Court had jurisdiction under 28 U.S.C.
§ 2254, and we have jurisdiction under 28 U.S.C. §§ 1291
and 2253. “We review a district court’s denial of a Rule 60(b)
motion for abuse of discretion.” Morris v. Horn, 187 F.3d
333, 341 (3d Cir. 1999) (internal quotation marks omitted).
      2
          We reach this question because, contrary to the
District Court’s alternative holding, Norris’s Rule 60(b)
motion was not an impermissible second or successive habeas
petition under the Antiterrorism and Effective Death Penalty
Act of 1996 (AEDPA), 28 U.S.C. § 2244(b)(1). Although a
Rule 60(b) motion that presents substantive claims for relief
from a state conviction may run afoul of AEDPA’s strictures




                              5
                              A
        Rule 60(b) authorizes a district court to grant a party
relief from judgment for various specific reasons, as well as
“any other reason that justifies relief.” Fed. R. Civ. P.
60(b)(6). Relief is appropriate under this catch-all provision
only in “extraordinary circumstances where, without such
relief, an extreme and unexpected hardship would occur.”
Sawka v. Healtheast, Inc., 989 F.2d 138, 140 (3d Cir. 1993).
The Supreme Court has said that “[s]uch circumstances will
rarely occur in the habeas context,” Gonzalez v. Crosby, 545
U.S. 524, 535 (2005), and that “[i]ntervening developments in
the law by themselves rarely constitute the extraordinary
circumstances required for relief under Rule 60(b)(6),”
Agostini v. Felton, 521 U.S. 203, 239 (1997). To determine
whether this is an exceptional case in which a legal
development supports Rule 60(b)(6) relief in the habeas
context, we must examine how Martinez—the legal precedent
relied upon by Norris—changed the law of habeas.
        In general, “[a]n application for a writ of habeas
corpus on behalf of a person in custody pursuant to the
judgment of a State court shall not be granted unless it
appears that . . . the applicant has exhausted the remedies
available in the courts of the State.” 28 U.S.C.
§ 2254(b)(1)(A). A habeas petition should therefore be denied
if it raises claims that were procedurally defaulted in state
court. See Coleman v. Thompson, 501 U.S. 722, 731–32
(1991). This rule yields only when “the prisoner can

on successive habeas petitions, Norris’s was not such a
motion because it “merely assert[ed] that a previous ruling
which precluded a merits determination was in error.”
Gonzalez v. Crosby, 545 U.S. 524, 532 n.4 (2005).




                              6
demonstrate cause for the default and actual prejudice . . . or
demonstrate that failure to consider the claims will result in a
fundamental miscarriage of justice.” Id. at 750.
       In Coleman, the Supreme Court held that attorney
error during state collateral proceedings does not constitute
cause to excuse the procedural default of a claim later raised
in habeas. Id. at 752–53. The Court reasoned that “[t]here is
no constitutional right to an attorney in state post-conviction
proceedings,” id. at 752 (citing Pennsylvania v. Finley, 481
U.S. 551 (1987)), and when a prisoner has no right to counsel
he bears the risk of attorney error causing a procedural
default, id. at 752–54 (citing Murray v. Carrier, 477 U.S. 478
(1986)).
        As noted herein, Martinez established an exception to
the rule in Coleman by holding that attorney error in
collateral proceedings may sometimes establish cause for the
default of a claim of ineffective assistance of trial counsel.
132 S. Ct. at 1315. The Martinez Court made clear, however,
that this is a “narrow exception.” Id. Most importantly, the
Court stated that the exception applies only to attorney error
in initial-review collateral proceedings, not appeals from
those proceedings. Id. at 1320. And the Court clarified that
the exception applies only to cases in which the state formally
requires prisoners to raise claims of ineffective assistance of
trial counsel on collateral review rather than direct appeal.3


       3
         Dissenting in Martinez, Justice Scalia argued that this
second limitation on the Court’s holding “lacks any
principled basis” and predicted that it “will not last.” 132 S.
Ct. at 1321 n.1. The following Term, the Court ruled in
Trevino v. Thaler that Martinez also applies to situations in
which a “state procedural framework, by reason of its design




                               7
Id. The reason for these caveats, it seems, is that the Court
was concerned only about cases in which the error of a
prisoner’s collateral review attorney results in “no state court
at any level” hearing the prisoner’s claim and the claim being
defaulted for purposes of habeas review in federal court. Id. at
1316. Outside of these “limited circumstances,” Martinez
made clear that Coleman remains the law. Id. at 1320.
        We considered whether the Supreme Court’s decision
in Martinez could support a habeas petitioner’s motion for
relief from judgment in Cox v. Horn, 757 F.3d 113 (3d Cir.
2014). We held that “Martinez, without more, does not entitle
a habeas petitioner to Rule 60(b)(6) relief,” but that Martinez
could suffice in conjunction with equitable considerations—
for example, the merits of the prisoner’s underlying
ineffective assistance claim and his diligence in seeking
relief. Id. at 124–26.
        In accordance with our guidance in Cox, Norris
devotes most of his opening brief to arguing that Martinez
and various equitable factors entitle him to relief from
judgment here. The problem is that an unstated but critical
premise of Cox and our other Rule 60(b) cases is that a
change in the law doesn’t even begin to support a Rule 60(b)
motion unless the change is actually relevant to the movant’s
position. Cf. Rufo v. Inmates of Suffolk Cnty. Jail, 502 U.S.
367, 388 (1992) (holding that a change in the law did not
justify Rule 60(b)(5) relief because “the [new] case . . . was
immaterial to petitioners”). And unlike in Cox, where the

and operation, makes it highly unlikely in a typical case that a
defendant will have a meaningful opportunity to raise a claim
of ineffective assistance of trial counsel on direct appeal.”
133 S. Ct. 1911, 1921 (2013).




                               8
attorney error cited to excuse the procedural default occurred
at the initial-review collateral proceeding, the alleged error
here occurred during Norris’s collateral appeal, when Wolfe
opted not to present the speedy trial issue to the Superior
Court.
        Martinez made very clear that its exception to the
general rule of Coleman applies only to attorney error causing
procedural      default    during    initial-review  collateral
proceedings, not collateral appeals. 132 S. Ct. at 1316, 1320;
see also Arnold v. Dormire, 675 F.3d 1082, 1087 (8th Cir.
2012). Because Norris’s claim of ineffective assistance of
trial counsel was presented on initial collateral review and
only waived on collateral appeal, we hold that Martinez does
not justify relief under Rule 60(b)(6).
                                B
       Norris’s arguments to avoid this conclusion are
unpersuasive. His primary contention is that his ineffective
assistance claim was actually defaulted during the initial-
review PCRA proceeding because Wolfe inadequately
presented the claim to the Court of Common Pleas. We have
two problems with this argument.
        First, the Martinez exception applies only when “an
attorney’s errors . . . cause[] a procedural default in an initial-
review collateral proceeding,” 132 S. Ct. at 1318, and we’re
unconvinced by Norris’s conflation of shoddy advocacy and
procedural default. Second, given that the District Court
concluded in its initial habeas determination that the waiver
occurred on PCRA appeal and not on initial review, and that
we cannot review that ruling in our review of a Rule 60(b)
motion, we must accept as binding the District Court’s
determination that the speedy trial issue was raised in the
initial-review PCRA proceedings. See Browder v. Dir., Dep’t




                                9
of Corr., 434 U.S. 257, 263 n.7 (1998) (“[A]n appeal from
denial of Rule 60(b) relief does not bring up the underlying
judgment for review.”).
        Norris’s secondary argument is that the procedural
default of his ineffective assistance claim must be excused
because Wolfe abandoned him and was no longer acting as
his agent when the claim was waived on PCRA appeal. He
relies on Maples v. Thomas, in which the Supreme Court held
that a procedural default may be excused “when an attorney
abandons his client without notice, and thereby occasions the
default.” 132 S. Ct. 912, 914 (2012); see also Holland v.
Florida, 560 U.S. 631, 659 (2010) (Alito, J., concurring in
judgment) (“Common sense dictates that a litigant cannot be
held constructively responsible for the conduct of an attorney
who is not operating as his agent in any meaningful sense of
that word.”); Coleman, 501 U.S. at 753 (“‘[C]ause’ under the
cause and prejudice test must be something external to the
petitioner, something that cannot fairly be attributed to
him. . . .”).
       As the Commonwealth points out, however, this
argument made its debut in Norris’s reply brief and, “[a]s a
general matter, the courts of appeals will not consider
arguments raised on appeal for the first time in a reply brief.”
Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 204
n.29 (3d Cir. 1990). Moreover, Norris’s allegations against
Wolfe fall short of abandonment in any event. He claims that
Wolfe failed to keep him sufficiently informed about the
Commonwealth’s motion to dismiss the PCRA petition, for
example, and that Wolfe waived the speedy trial claim on
PCRA appeal despite Norris’s instructions to the contrary.
That is not abandonment. Cf. Maples, 132 S. Ct. at 916–17
(counsel changed jobs and dropped the representation without




                              10
notice); Holland, 560 U.S. at 652 (counsel failed to file the
prisoner’s habeas petition on time and ignored his requests for
communication “over a period of years”). We therefore reject
Norris’s bid to reopen his habeas proceedings, and the order
of the District Court will be affirmed.




                              11